DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/939,444 filed 22 November 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 March 2021 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both “a cooperating internal thread” (page 8, line 2) and “a spring” (page 8, line 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “leading edge 92” (page 8, line 5) and “leading edge 102” (page 8, line 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference number 110 does not appear to show “a spring” in Figure 3. Reference number 110 appears to label the latch as a spring, but does not show a spring. The drawings are further objected to because reference number 15 does not appear to show “weights” in Figure 2. Reference number 15 points to a set of random lines and it is unclear how these are the weights. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 

Specification
The disclosure is objected to because of the following informalities:
Page 4, line 10, “shaft receive” should read --shaft receiver--
Page 7, line 2, “tope end” should read --top end--
Page 7, line 10, “rigid shaft 62” should read --rigid shaft 60--
Page 7, line 17, “68of” should read --68 of--
Page 7, line 18, “include s” should read --includes--
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10, page 13, line 13, “the rigid handling” should read --the rigid handle--
Claim 10, page 14, line 19, “handle” should read --the rigid handle--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the shaft receiver with the lower end of the handle" in lines 10-11. It is unclear how the shaft receiver is “with” the lower end of the handle. For examination purposes, the limitation will be interpreted as “the shaft receiver fixed at a top end thereof with the lower end of the handle.” This language is found in independent claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2010/0190619).
Regarding claim 1, Chen teaches an exercise device/adjustable kettlebell (1) for grasping by a person's hand and for holding one or more 6weights, comprising;
a rigid handle/handle (12) having a lower end and an upper end, the upper end adapted for 9grasping by the person's hand (Fig. 1);
10a weight attachment mechanism having a shaft receiver/fastening device (4) and a rigid shaft/shaft (10), the shaft 11receiver [fixed at a top end thereof] with the lower end of the handle (Fig. 1 shows the handle 12 and the fastening device 4 fixed together via the shaft 10.), a bottom end of the shaft receiver adapted for 12receiving a top end of the rigid shaft (Fig. 1), the rigid shaft adapted to receive each weight 13thereon at the top end thereof (Fig. 2); and
14a weight stop/base plate (20) projecting away from a bottom end of the rigid shaft and adapted to prevent 15the weights from sliding off of the rigid shaft at the bottom end thereof (Fig. 1); 16whereby with the one or more weights fixed on the rigid shaft and with the top end of the 17rigid shaft fixed with the shaft receiver, the person may grasp the handle to perform 18exercises (Para. [0010]. Fig. 2.).

    PNG
    media_image1.png
    507
    522
    media_image1.png
    Greyscale


Regarding claim 5, Chen teaches the exercise device of claim 1 wherein the handle is formed into a loop (Fig. 1).

Regarding claim 6, Chen teaches the exercise device of claim 5 wherein the upper end of the handle has a straight toportion, and wherein the lower end of the handle has a curved portion (Fig. 1. The two parts of the lower end of the handle are curved inward.).

Regarding claim 7, Chen teaches the exercise device of claim 1 wherein the top end of the rigid shaft includes a raised 13catch/teeth (19), and wherein the shaft receiver includes a latch/latch (43) projecting inwardly to engage the 14catch when the rigid shaft is fully received in the shaft receiver, whereby when the one or ismore weights are positioned on the rigid shaft and the top end of the rigid shaft is inserted 16into the shaft receiver, the latch engages the catch to prevent the rigid shaft from 17separating from the shaft receiver (Figs. 1, 3, 4. Para. [0028]: “The sliding member 40 of the locking device 4 further includes a latch 43 partially engaged into the channel 42 of the sliding member 40 and rotatably or pivotally attached or mounted or secured onto the sliding member 40 with a pivot axle 44 for allowing one end or free end or actuating end 45 of the latch 43 to be engaged with the teeth 19 of the rack 11 in order to adjustably secure or lock or latch the sliding member 40 and the weight members 30 to the shaft 10.”).

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sisler (US 2019/0217146).
Regarding claim 1, Sisler teaches an exercise device/kettlebell device (100) for grasping by a person's hand and for holding one or more 6weights, comprising;
a rigid handle/handle (502) having a lower end and an upper end, the upper end adapted for 9grasping by the person's hand (Fig. 6);
10a weight attachment mechanism having a shaft receiver/flange (602) and a rigid shaft/post (606), the shaft 11receiver [fixed at a top end thereof] with the lower end of the handle (Fig. 6), a bottom end of the shaft receiver adapted for 12receiving a top end of the rigid shaft (Fig. 6), the rigid shaft adapted to receive each weight 13thereon at the top end thereof (Para. [0073]: “In order to add a weight plate to the adjustable kettlebell device 100, the weight plate is placed in position by lowering the center aperture thereof over the top of the post 606 and sliding in a downward direction 702 along the post 606 and over the sleeves 126 and/or 124 until it abuts the base 102 or another weight plate already disposed on the post 606.”); and
14a weight stop/base (102) projecting away from a bottom end of the rigid shaft and adapted to prevent 15the weights from sliding off of the rigid shaft at the bottom end thereof (Fig. 6); 16whereby with the one or more weights fixed on the rigid shaft and with the top end of the 17rigid shaft fixed with the shaft receiver, the person may grasp the handle to perform 18exercises (Para. [0076]: “In this way, the base 102, handle 502, post 606 and weight plate(s) becomes a unified adjustable kettlebell device that can be lifted, carried, swung or otherwise moved by a user thereof for exercise purposes.”).

Regarding claim 2, Sisler teaches the exercise device of claim 1 wherein the handle and the weight attachment 21mechanism are formed with a metallic material (Para. [0059]: “The handle 104 is formed of any suitable material, such as metal, rubber, plastic or composite material.”).

Regarding claim 3, Sisler teaches the exercise device of claim 2 wherein the handle is welded to the shaft receiver of the weight attachment mechanism (Para. [0113]: “With proper materials and manufacturing employed (e.g., metal casting /welding), the device can be loaded with 100 or more pounds.”).

Regarding claim 5, Sisler teaches the exercise device of claim 1 wherein the handle is formed into a loop (Fig. 6).

claim 6, Sisler teaches the exercise device of claim 5 wherein the upper end of the handle has a straight toportion, and wherein the lower end of the handle has a curved portion (Fig. 6. The two parts of the lower end of the handle are curved inward.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0190619) as applied to claim 1 above, and further in view of Sisler (US 2019/0217146).
claim 2, Chen teaches the exercise device of claim 1.
Chen is silent to the material of the handle and weight attachment mechanism and does not teach wherein the handle and the weight attachment 21mechanism are formed with a metallic material.
However, in a similar field of endeavor, Sisler teaches an adjustable kettlebell device wherein the handle and the weight attachment 21mechanism are formed with a metallic material (Para. “The handle 104 is formed of any suitable material, such as metal, rubber, plastic or composite material.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen by making it metal, as taught by Sisler, with the predicted result of providing a device that is strong and rigid to prevent breakage during high intensity workouts (see MPEP 2141(III)).

Regarding claim 4, Chen in view of Sisler teaches the exercise device of claim 2 wherein the handle is fixed at least partially through the sshaft receiver of the weight attachment mechanism (Chen: Fig. 1 shows the handle 12 fixed at least partially through the locking device 4 via the shaft 10.).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0190619) as applied to claim 7 above, and further in view of Morad (US 5,842,810).
Regarding claim 8, Chen teaches the exercise device of claim 7.

However, in a similar field of endeavor, Morad teaches an adaptor for quickly connecting and releasing a rigid shaft from a handle wherein the top end of the rigid shaft/vertical portion (6) includes an outer 20thread/external screw threads (10), and wherein the shaft receiver/adaptor member (20) includes a cooperating internal thread/inner screw threads (42) (Figs. 3, 4. The shaft receiver includes the pawl 38. Therefore, the shaft receiver includes the inner screw threads 42.), whereby the 21rigid shaft may be screwed into the shaft receiver until the latch engages the catch (Figs. 3, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen by including the threads of Morad. One of ordinary skill in the art would have been motivated to make this modification in order to provide a “quick release adaptor,” as suggested by Morad.

Regarding claim 9, the combination of Chen and Morad as discussed with regards to claim 8 above teaches the exercise device of claim 8 wherein the latch is urged with a spring/spring member (46) inwardly, and wherein a leading edge of the catch and a leading edge of the latch are cooperatively 3sloped to allow the catch to move the latch outwardly from the shaft receiver to allow the 4catch to pass under the latch, after which the latch is urged back inwardly by the spring to sengage the catch (Chen: Figs. 3, 4. Para. [0028]: “A spring member 46 is disposed between the other end 47 of the latch 43 and the sliding member 40 for biasing or forcing the actuating end 45 of the latch 43 to engage with the teeth 19 of the , and whereby to unscrew the rigid shaft from the shaft receiver the 6person manually pulls the latch outward while unscrewing the handle relative to the rigid 7shaft (Chen: Para. [0029]: “The sliding member 40 may be freely moved along or relative to the shaft 10 when the other end 47 of the latch 43 is depressed by the user to compress the spring member 46 and to disengage the actuating end 45 of the latch 43 from the teeth 19 of the rack 11.” By modifying the shaft and shaft receiver of Chen with the threads of Morad, the combination of Chen and Morad teaches wherein unscrewing the rigid shaft from the shaft receiver involves a person manually pulling latch outward while unscrewing.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0190619) in view of Sisler (US 2019/0217146) further in view of Morad (US 5,842,810).
Regarding claim 10, Chen teaches an exercise device/adjustable kettlebell (1) for grasping by a person's hand and for holding one or more 10weights, comprising;
a rigid handle/handle (12) having a lower end and an upper end, the upper end adapted for 13grasping by the person's hand, the rigid handl[e] formed into a loop with the upper end 14of the handle having a straight portion and the lower end of the handle having a curved isportion (Fig. 1. The two parts of the lower end of the handle are curved inward.);
16a weight attachment mechanism having a shaft receiver/fastening device (4) and a rigid shaft/shaft (10), the shaft 17receiver fixed at a top end thereof with the lower end of the handle (Fig. 1 shows the handle 12 and the fastening device 4 fixed together via the shaft 10.), a bottom end of the 18shaft receiver adapted for receiving a top end of the rigid shaft (Fig. 1), the rigid shaft adapted to 19receive each weight thereon at the top end thereof (Fig. 2); and
20a weight stop/base plate (20) projecting away from a bottom end of the rigid shaft and adapted to prevent the weights from sliding off of the rigid shaft at the bottom end thereof (Fig. 1);
the top end of the rigid shaft including a raised catch/teeth (19), and the shaft receiver including a latch/latch (43) projecting inwardly to engage the catch when the rigid shaft is fully 3received in the shaft receiver(Figs. 1, 3, 4. Para. [0028]: “The sliding member 40 of the locking device 4 further includes a latch 43 partially engaged into the channel 42 of the sliding member 40 and rotatably or pivotally attached or mounted or secured onto the sliding member 40 with a pivot axle 44 for allowing one end or free end or actuating end 45 of the latch 43 to be engaged with the teeth 19 of the rack 11 in order to adjustably secure or lock or latch the sliding member 40 and the weight members 30 to the shaft 10.”);
6wherein the latch is urged with a spring/spring member (46) inwardly, and wherein a leading edge of 7the catch and a leading edge of the latch are cooperatively sloped to allow the catch to smove the latch outwardly from the shaft receiver to allow the catch to pass under the 9latch, after which the latch is urged back inwardly by the spring to engage the catch (Chen: Figs. 3, 4. Para. [0028]: “A spring member 46 is disposed between the other end 47 of the latch 43 and the sliding member 40 for biasing or forcing the actuating end 45 of the latch 43 to engage with the teeth 19 of the rack 11.”);
Chen does not teach wherein the handle and the weight attachment mechanism are formed with a metallic material and wherein the handle is welded to the shaft receiver of the weight attachment mechanism.
However, in a similar field of endeavor, Sisler teaches an adjustable kettlebell device wherein the handle and the weight attachment mechanism are formed with a 11metallic material (Para. “The handle 104 is formed of any suitable material, such as metal, rubber, plastic or composite material.”) and wherein the handle is welded to the shaft receiver of the weight 12attachment mechanism (Para. [0113]: “With proper materials and manufacturing employed (e.g., metal casting /welding), the device can be loaded with 100 or more pounds.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen by making it metal, as taught by Sisler, with the predicted result of providing a device that is strong and rigid to prevent breakage during high intensity workouts (see MPEP 2141(III)).
Chen in view of Sisler still does not teach the top end of the rigid shaft further including an outer thread and the shaft receiver further including a cooperating internal thread, whereby when the one or more weights are positioned on the rigid shaft, the top end of the rigid shaft is screwed into the shaft receiver until the latch engages the catch, preventing the rigid shaft from separating from the shaft receiver, whereby the person may grasp the handle to perform exercises, and whereby to unscrew the rigid shaft from the shaft receiver the person manually pulls the latch outward while unscrewing the handle relative to the rigid shaft to separate the rigid shaft from the shaft receiver and handle, thereby freeing the weights.
However, in a similar field of endeavor, Morad teaches an adaptor for quickly connecting and releasing a rigid shaft from a handle  wherein the top end of the rigid shaft/vertical portion (6) further including an outer thread/external screw threads (10) and the shaft sreceiver/adaptor member (20) further including a cooperating internal thread/inner screw threads (42) (Figs. 3, 4. The shaft receiver includes the pawl 38. Therefore, the shaft receiver includes the inner screw threads 42.), 13whereby when the one or more weights are positioned on the rigid shaft, the top 14end of the rigid shaft is screwed into the shaft receiver until the latch engages the catch, 15preventing the rigid shaft from separating from the shaft receiver (Figs. 3, 4), whereby the person 16may grasp the handle to perform exercises.
The combination of Chen and Morad teaches whereby to unscrew the rigid shaft from 17the shaft receiver the person manually pulls the latch outward while unscrewing the 18handle relative to the rigid shaft to separate the rigid shaft from the shaft receiver and 19handle, thereby freeing the weights (Chen: Para. [0029]: “The sliding member 40 may be freely moved along or relative to the shaft 10 when the other end 47 of the latch 43 is depressed by the user to compress the spring member 46 and to disengage the actuating end 45 of the latch 43 from the teeth 19 of the rack 11.” By modifying the shaft and shaft receiver of Chen with the threads of Morad, the combination of Chen and Morad teaches wherein unscrewing the rigid shaft from the shaft receiver involves a person manually pulling latch outward while unscrewing.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen by including the threads of Morad. One of ordinary skill in the art would have been motivated to make this modification in order to provide a “quick release adaptor,” as suggested by Morad.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784